Citation Nr: 1127286	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for chondromalacia patella of the right knee (hereinafter right knee disability).

2.	Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 1986 and from January 1988 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

During the pendency of the appeal, in a March 2011 rating decision, the RO assigned an increased evaluation of 30 percent effective October 7, 2003 for the Veteran's right knee disability.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board hearing at the RO in Boise, Idaho in May 2006.  This transcript has been associated with the file.

In April 2007 the Board remanded the Veteran's right knee disability claim for a new VA examination.  The examination was performed in June 2007 and the claim returned to the Board.  In October 2007 the Board again remanded the Veteran's claim for a new VA examination to differentiate between his in-service injury and his post-service knee injury.  The claim returned to the Board and in a June 2008 decision the Board denied entitlement to an evaluation in excess of 20 percent for the Veteran's right knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009 the parties agreed to a Joint Motion for Remand Court and the claim was remanded back to the Board for further proceedings.  

The case was most recently before the Board in January 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a new VA examination and determining whether extraschedular ratings were appropriate.  The Veteran was afforded a VA examination in March 2010 for his right knee disability.  The RO considered the issue of an extraschedular rating in their April 2011 supplemental statement of the case and the Board has discussed the issue below in this decision.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board also notes that in a May 2011 statement, the Veteran raised the issues of service-connection for migraines and an earlier effective date for his service-connected right knee disability.  However, these issues have never been adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.

The issue of entitlement to service connection for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right knee disability is manifested by pain, locking, instability, popping, and swelling, with extension limited to 20 degrees.  There is no evidence of ankylosis or impairment to the tibia or fibula.




CONCLUSIONS OF LAW

1.	The criteria for entitlement to an evaluation in excess of 30 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2010).

2.	The criteria for an evaluation of 30 percent, but no higher, for limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in November 2003 and March 2006.  The November 2003 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the December 2003 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the June 2007, December 2007, and April 2011 supplemental statements of the case, as well as the April 2007, October 2007, June 2008, and January 2010 Board decisions 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  

The Board notes that the notice in this case was issued prior to the decision in Vazquez-Flores.  As such, it does not take the form prescribed in that case.  Any pre-adjudicatory notice error is presumed prejudicial, in which case the burden shifts to VA to demonstrate that the error did not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To do this, VA must show that the purpose of the notice was not frustrated, e.g., by demonstrating: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Id.  The Federal Circuit indicated that this was not an exclusive list of ways in which the presumption of prejudice may be rebutted.  See id.  The focus should be on whether the final Board decision is rendered essentially unfair as a result of the initial notice error.  Vazquez-Flores, No. 05-0355, slip op. at 10 n.2;  see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) ("[I]n order for the Court to be persuaded that no prejudice resulted from a notice error, the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair.").   

Prior to the initial adjudication of his claim, the Veteran was provided with a VCAA notice letter dated in November 2003, which requested that he provide evidence describing how his disability had increased in severity.  In addition, the Veteran was questioned about the effect that worsening has on his employment and daily life during the course of the December 2003, June and December 2007, and March 2010 VA examinations performed in association with this claim.  Further, at his May 2006 Travel Board hearing, the Veteran testified as to the impact of his worsened disability on his employment and daily life.  He has also provided statements which discuss how his right knee disability affects his employment.  See e.g., August 2007 and May 2011 statements.  The Board finds that the notice given, the questions directly asked and the responses provided by the Veteran both at his VA examination and at the hearing show that he knew that the evidence needed to show that his disability had worsened and what impact it had on his employment and daily life.  As the Board finds that Veteran had actual knowledge of the requirement, any failure to provide him with adequate notice is not prejudicial.  See Sanders, supra.  

The Board also notes that the Veteran is service-connected for chondromalacia patella of the right knee.  As will be discussed below, this condition is rated under Diagnostic Code 5257.  There is no single measurement or test that is required to establish a higher rating.  To the contrary, entitlement to a higher disability rating would be satisfied by evidence demonstrating a noticeable worsening or increase in severity of the disability.  See Vazquez-Flores, supra.  The VCAA notice letters dated in March 2006 and March 2007 informed the Veteran that a disability rating was assigned for service-connected disabilities, under a rating schedule, and that the rating could change if the condition changed.  The Board finds that no more specific notice is required of VA and that any error in not providing the rating criteria is harmless.  See id.  Accordingly, the Board concludes that all of the requirements of Vazquez-Flores are met. 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in December 2003, June 2007, December 2007, and March 2011 for his right knee disability claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In this case, the Veteran was assigned a 30 percent evaluation under Diagnostic Code 5257 for subluxation or lateral instability.  The Veteran is not, however, separately rated under Diagnostic Codes 5260 or 5261 for limitation of motion of the knee or under Diagnostic Code 5003 for arthritis of the right knee.  Under such circumstances, the Board will therefore consider (1) whether the Veteran is entitled to a rating in excess of 30 percent for any subluxation or instability of the right knee, and (2) whether the Veteran is entitled to a separate rating for any arthritis or limitation of motion of the right knee.  

Instability of the Right Knee

The Veteran currently receives a 30 percent rating, effective October 7, 2003, for his right knee disability under Diagnostic Code 5257 for severe impairment of the knee with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Under DC 5257, a 30 percent rating is assigned for severe impairment of the knee and is the maximum rating available.

At the December 2003 VA examination the Veteran reported he had "arthritic" type of pain approximately 20 days a month, with no specific history of flare ups.  He reported difficulty lifting heavy objects, kneeling, bending, and stooping.  The examiner noted patellar grinding on the right knee, but no effusion.

The June 2007 VA examiner noted the Veteran used orthotic inserts, a knee brace, and a cane due to his right knee disability.  There was no instability, weakness, subluxation or effusion noted.  The Veteran did report pain, locking, and stiffness of the right knee.
At his December 2007 VA examination the Veteran reported he only slept 5-6 hours a night due to the pain in his right knee.  He reported that his right knee pain worsened when ascending or descending stairs, squatting, or bending.  The Veteran also reported flare ups of pain 1 to 2 times a month.

The December 2007 VA examiner noted the Veteran's knee was quite stable, with mild grating of the right patella.  The patella did not sublux easily.  The examiner gave the Veteran 2 diagnoses, one for the service-connected chondromalacia patella and one for the non-service-connected more severe collateral, cruciate, and meniscal injuries from post service.  The examiner also noted that despite these injuries the Veteran had very well developed calf and quad muscles.

At his most recent VA examination in March 2010 the Veteran reported pain, swelling, locking, grinding, and weakness of his right knee.  See also May 2006 Board hearing transcript.  At the March 2010 VA examination the Veteran reported his pain was 5/10 in severity on a daily basis, but flare ups caused pain that was an 8/10 in severity.  The Veteran reported flare ups 3 to 4 times a week, with pain lasting from a few hours to the entire day.  The examiner noted no patellar instability, but medial and lateral laxity.  The examiner also noted that when the Veteran performed modified squats there was audible and palpable grating beneath the right patella.  

Overall the March 2010 examiner noted the Veteran's condition had worsened since his previous VA examination, most notably with degenerative changes within the patellofemoral joint itself.  The examiner diagnosed the Veteran with moderately severe chondromalacia patella and osteoarthritis of the right knee.
In consideration of 38 C.F.R. § 4.7, the Board finds that the Veteran is already rated at the maximum evaluation of 30 percent under Diagnostic Code 5257.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for instability or subluxation of the right knee.

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent rating for the Veteran's subluxation or instability of the right knee.
Separate Evaluation Based on Arthritis/Limitation of Motion

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.  The combined evaluation for the affected leg cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  See id., Note (1).  Under 38 C.F.R. § 4.45(f) multiple involvements of the metacarpal joints are considered groups of minor joints, ratable on a parity with major joints.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261

The normal range of motion of the knee for flexion is zero to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The Board notes that in his March 2010 VA examination the examiner reported that the Veteran had degenerative joint disease of the right patellofemoral joint which was secondary to his service-connected right knee disability.  As such, there is evidence of arthritis of the right knee due to a service-connected disability.  
After careful review of the record, the Board finds that the Veteran is entitled to an evaluation of 30 percent for limitation of extension of the right knee.  

At his December 2003 VA examination the Veteran's range of motion for flexion of the right knee was to 90 degrees, with pain beginning at 75 degrees and full extension.  

An August 2006 VA treatment record noted the Veteran's right knee flexion was to 95 degrees.  At his June 2007 VA examination the examiner noted flexion to 95 degrees, with pain beginning at 60 degrees.  The December 2007 VA examiner noted flexion to 110 degrees.

At his most recent VA examination in March 2010 the examiner noted that on repetitive use, the Veteran's passive range of motion for extension of the right knee was limited to 20 degrees.  His flexion of the right knee was to 118 degrees, with pain beginning at 100 degrees.

The Board notes that when it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board acknowledges that in addition to his service-connected right knee disability, the Veteran also suffers from non-service-connected right knee conditions, including a tear of the anterior cruciate ligament as well as a tear to the medial meniscus.  See e.g., December 2007 VA examination.  As the March 2010 VA examiner did not opine which right knee condition was causing limitation of extension, the Board will afford the Veteran the benefit of the doubt and attribute it to his service-connected right knee disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that none of the Veteran's examinations reveal flexion limited to 60 degrees which could warrant a separate evaluation under limitation of motion.  Thus, the Board finds that the Veteran is not entitled to a separate rating under the schedular criteria of Diagnostic Code 5260 for limitation of flexion of the right knee.  The evidence of record does, however, demonstrate that the Veteran has limitation of extension of the right knee to 20 degrees.  

As such, the Veteran is entitled to a 30 percent evaluation for his limitation of extension of the right knee.  He is not entitled to compensation for limitation of flexion of the right knee.  

Additional Considerations

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's right knee disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  There is also no evidence of genu recurvatum and as such, Diagnostic Code 5263 is not applicable.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At the December 2003 VA examination the Veteran himself reported weakness and instability 2-3 weeks every month.  The June 2007 VA examiner noted no weakness of the Veteran's right knee and no additional limitation of motion on repetitive use.  The March 2010 VA examiner noted that the Veteran experienced fatigue after 3 repetitions of squatting; however there was no weakness, incoordination, or lack of endurance reported.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned an even higher evaluation due to functional limitation. 

The Board acknowledges the Veteran's statement that although he suffered a knee injury while working for the railroad, he has never received worker's compensation for his knee injury or any sort of disability from the railroad.  See February 2008 and January 2010 statements.  The Board also acknowledges the Veteran's contentions that his right knee disability warrants an evaluation greater than 30 percent.  Indeed, he has been assigned an additional 30 percent rating based on limitation of motion.  Generally, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds that the Veteran is entitled to a separate rating under Diagnostic Code 5261 for limitation of extension of the right knee.  However, the Veteran is not entitled to an evaluation in excess of 30 percent for his service-connected right knee disability under Diagnostic Code 5257 at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for a right knee disability must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his right knee disability.  While there is evidence that the Veteran had surgery in 1996 and 1998 for a knee disability, this was due to non-service-connected injuries which are not at issue here. 

Additionally, there is not shown to be evidence of marked interference with employment due to his right knee disability.  The Board has reviewed the claims file and notes that in his initial claim in October 2003, the Veteran stated that he would like to enroll in a vocational rehab program through the VA.  At his December 2003 VA examination the Veteran reported that he had missed approximately 5 days of work in the previous year due to his knee condition.  See also May 2006 hearing transcript noting Veteran missed approximately 4-5 days of work a year due to his right knee.  As noted above, the Veteran suffers from service-connected and non-service-connected right knee conditions and it is not clear from this statement which condition caused the Veteran to miss work.  Furthermore, the December 2003 examiner did not opine that the Veteran's right knee disability caused marked interference with his employability.  

A September 2004 VA statement by a VA physician indicated that, if possible, the Veteran should be assigned to duties that required less lifting and standing.  In August 2006 a VA physician submitted a statement that the Veteran should not do lifting, squatting or crawling on his knees at any time while on the job.  The Board notes that neither one of these opinions indicates the Veteran's service-connected right knee disability causes marked interference with employment.

A September 2006 evaluation from a VA physician stated that the Veteran was suffering from health conditions which had worsened over the years.  The physician did note that this appeared to be a natural progression of the Veteran's diseases.  The physician went on to note that there was "no clear evidence that the Veteran was at greater risk for injury and/or accelerated progression of condition that could be directly attributed to his VA work responsibilities."  However, he did opine that the Veteran's symptoms would likely worsen if he had to perform the full spectrum of his assigned duties, which include bending, standing, pushing, pulling, and carrying objects of various weights and sizes.  The physician went on to state that the Veteran had "no clearly defined objective limitation at this time."  A September 2006 response from the Veteran's employer indicated they had reviewed the above mentioned opinion and they were electing to continue having the Veteran perform his full range of duties as there was nothing specifically noted that the Veteran should not do.

An October 2006 private treatment statement indicated the Veteran should be put on work restrictions, however the Board notes that this was specifically due to his non-service-connected disabilities.  The work status report recommended lighter duty due to his left medial meniscal tear and his right knee status post ACL repair.  This report does not provide evidence that the Veteran's service-connected right knee disability caused marked interference with employment.

In the June 2007 VA examination report the examiner noted significant effects on the Veteran's occupation.  The examiner noted decreased mobility, problems with lifting and carrying, and pain due to his right knee disability.  The examiner went on to report that the result of this was that the Veteran was assigned different duties at work.  Unfortunately, the examiner does not give a further opinion that the Veteran's right knee disability causes marked interference with his employment.

The Veteran also submitted a statement in August 2007 where he indicated that he had lost his previous job at the VA in Boise due to his service-connected right knee disability.  However, the December 2007 VA examiner stated that the Veteran would be able to perform a sitting type of job, although he could not find one at that time.  The Veteran himself stated that he was unable to do heavy labor due to his knee conditions, back condition, and other physical reasons.  However, the Board notes that the examiner did not comment on the Veteran's statement, but simply recorded it.  Moreover, the examiner stated that the Veteran was employable, even with his service-connected right knee disability.  

An August 2009 statement by a VA physician indicated the Veteran should not perform prolonged standing or walking, frequent rising from and sitting down in a chair, and heavy lifting.  The examiner linked this to the Veteran's joint pain in his bilateral knees, feet, back, and hips.  Although the Veteran has various health complaints, there is no indication from his work request that the examiner has specifically noted the Veteran's service-connected disability causes marked interference with employment.

Finally, in the March 2010 VA examination report, the examiner specifically noted the differences between the Veteran's service-connected right knee disability and his other, non-service-connected right knee conditions.  The examiner indicated prolonged sitting, climbing stairs, jumping, squatting, or kneeling would worsen the Veteran's service-connected right knee disability symptoms.  However, he went on to state that for most other activities the patellofemoral joint should be asymptomatic.  The majority of the Veteran's symptoms could be linked to his femorotibial joint injury, which is not service-connected.

The Veteran has indicated that his right knee disability causes pain, locking, instability, popping, and swelling.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for instability of the right knee (diagnosed as chondromalacia) is denied.

Entitlement to an evaluation of 30 percent, but no higher, for limitation of extension of the right knee is granted, subject to laws and regulations governing the payment of monetary benefits.

REMAND

The RO denied entitlement to TDIU for the first time in an April 2011 supplemental statement of the case.  The Veteran then submitted a timely notice of disagreement (NOD) in May 2011, indicating he believed his claim should have been granted.  See 38 C.F.R. § 20.305 (2010).  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD.  The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case for the issue of entitlement to TDIU.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


